DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Response to Amendment
After Non-Final amendment filed on 12 October, 2021 has been entered.
           Claims 1, 3, 9, 10 and 16 have been amended. 
Claim 2 has been previously cancelled.
           No claim has been newly added. 
           Therefore, claims 1 and 3-20 are now pending in this application.

                                             Response to Arguments
Applicant’s submission filed on 12 October, 2021, with respect to claims 1 and 3-20 have been fully considered and are persuasive. The claims are allowable in light of the 10/12/2010 amendments and arguments.

                                            Allowable Subject Matter
Claims 1 and 3-20 (re-numbered 1-19) have been allowed over the prior art of record.




                                        Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference Fredrick P. Garcia, JR et al. et al. (US 2016/0188184 A1) discloses the method involves providing a character input slider that is provided with a slider controller. The gesture is sensed related to moving a slider controller. The slider controller is moved along the character input slider in a direction of a sensing result when the gesture is in proximity with a slider controller along the character input slider. The character is presented when the slider controller is in proximity with a location that corresponds with the character on the character input slider. The selected character is entered into an active location of text input field. 
Prior art reference Gilad Netanya Menashe (US 2007/0083559 A1) discloses the method involves using a sequence of data from a related document and building one more sequence of data from the document, representing an ordered list where each data is from predetermined data sets. The latter sequence of data is compared with the search queries generated from the former sequence to produce comparison results. The desired data in the document is determined from the comparison results.
Prior art reference Gilad Yu Ouyang et al. et al. (US 2014/0115519 A1) discloses the method involves outputting multiple virtual keys by a computing device and for display at a keyboard area of a graphical user interface (GUI). Character strings are output at a text-suggestion area of a GUI by the computing device and for display. A determination is made whether an entry age of one of the character strings i.e. word, is greater than a threshold value by the computing device. The string is output at an 

After further consideration of the prior art of records, it appears that the prior art of records fail to explicitly disclose “when the database does not store at least one entry that includes the first segment that matches the first multi-character search string: generating based on a fuzzy search mode that replaces the second single-character input in the first multi-character search string with a different character based on keyboard proximity to the second single- character input, a second multi-character search string, searching the database using the second multi-character search string, and upon identifying a second set of entries that each include a second segment matching the second multi-character search string, causing at least a first entry of the second set of entries to be displayed on a display device associated with the in-vehicle infotainment system” as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claim  9 and 16, result in a combination of elements that is both novel and unobvious over the prior art of record.	

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        01/27/2022


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162